DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          EDWARD HAUBER,
                             Appellant,

                                      v.

                          CYNTHIA HAUBER,
                              Appellee.

                               No. 4D20-1655

                               [March 24, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Jessica Ticktin, Judge; L.T. Case No.
50-2018-DR-000295-XXXX-SB.

  Alan Jay Braverman and Marko Ilich of Stok Kon + Braverman, Fort
Lauderdale, for appellant.

  M. Shannon McLin and Melissa Alagna of Florida Appeals, Orlando, for
appellee.

PER CURIAM.

   Affirmed. See Casto v. Casto, 508 So. 2d 330, 334 (Fla. 1987).

WARNER, FORST and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.